     Case 2:20-cv-03811-JAK-JDE Document 12 Filed 09/12/20 Page 1 of 6 Page ID #:70




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   EDDIE EARL HASKIN,                      )    Case No. 2:20-cv-03811-JAK (JDE)
                                             )
12                      Petitioner,          )
                                             )    ORDER SUMMARILY
13                 v.                        )
                                             )    DISMISSING PETITION FOR
14                                           )    WRIT OF HABEAS CORPUS FOR
                                             )    LACK OF SUBJECT MATTER
     STU SHERMAN, Warden,                    )
15                                           )    JURISDICTION AND
                        Respondent.          )    REFERRING THE PETITION TO
16                                           )
                                             )    THE NINTH CIRCUIT COURT OF
17                                           )    APPEALS PURSUANT TO NINTH
                                             )
18                                           )    CIRCUIT RULE 22-3(A)
19
20                                           I.
21                                    INTRODUCTION
22         On April 27, 2020, the Court received a Petition for Writ of Habeas
23   Corpus by a Person in State Custody (Dkt. 1, “Petition” or “Pet.”) from Eddie
24   Earl Haskin (“Petitioner”), a California state prisoner proceeding pro se. The
25   case was reassigned to the current judicial officers on July 21, 2020. Dkt. 9.
26         By the Petition, Petitioner seeks to challenge the legality of his custody
27   stemming from a California state court criminal conviction. For the reasons set
28   forth below, the Petition is dismissed for lack of subject matter jurisdiction and
     Case 2:20-cv-03811-JAK-JDE Document 12 Filed 09/12/20 Page 2 of 6 Page ID #:71




1    referred to the United States Court of Appeal for the Ninth Circuit pursuant to
2    Ninth Circuit Rule 22-3(a).
3                                            II.
4                              PROCEDURAL HISTORY
5          Petitioner alleges a single ground for relief in the Petition, arguing his
6    counsel was ineffective in failing to object to the admission of witness
7    testimony at trial that was contrary to testimony given by the witness at the
8    preliminary hearing. Pet at 2 (CM/ECF pagination). The Petition is prepared
9    on this Court’s standard form habeas petition, but page two is missing, the
10   page on which the state criminal case number underlying the judgment being
11   challenged would normally be provided. However, Petitioner attached
12   portions from the transcripts from the challenged proceeding that reflect the
13   underlying criminal case number is BA391618, a prosecution for domestic
14   violence in Los Angeles Superior Court. See Dkt. 1 at 17 (CM/ECF
15   pagination). In the Petition, Petitioner checked a box indicating he had not
16   “previously filed any habeas petitions in any federal court” regarding the
17   judgment of conviction. Pet. at 5 (CM/ECF pagination).
18         However, on October 19, 2016, Eddie Earl Haskin filed a Petition for
19   Writ of Habeas Corpus by a Person in State Custody in this Court in Case No.
20   2:16-cv-07767-JAK-JDE (“Prior Action”). The petition in the Prior Action
21   challenged a domestic violence conviction in underlying case number
22   BA391618 from the Los Angeles Superior Court. Prior Action, Dkt. 1 (“Prior
23   Petition”) at 2. Following briefing, the Court accepted and adopted a Report
24   and Recommendation recommending denial of the Prior Petition, entered an
25   order denying the Prior Petition on the merits and dismissing the Prior Action
26   with prejudice, and thereafter entered judgment in accordance therewith. See
27   Prior Action, Dkt. 35, 36.
28

                                              2
     Case 2:20-cv-03811-JAK-JDE Document 12 Filed 09/12/20 Page 3 of 6 Page ID #:72




1          The assigned magistrate judge, based upon a review of the Petition as
2    well as information derived from the docket of the Prior Action, found that it
3    appeared that the Petition constituted a second or successive petition under 28
4    U.S.C. § 2244(b) and ordered Petitioner to show cause why the Petition should
5    not be dismissed by this Court and referred to the Ninth Circuit. See Dkt. 10
6    (“OSC”).
7          Petitioner responded to the OSC, stating that the omission of the second
8    page of the Petition and the failure to check the appropriate box regarding a
9    prior petition were inadvertent mistakes due to his lack of legal training. Dkt.
10   11 (“Response”) at 1-2. Petitioner did not contest the conclusions in the OSC,
11   but instead requested permission to seek leave to file a second or successive
12   Petition. Id. at 3.
13                                           III.
14                                    DISCUSSION
15    A.   THE COURT LACKS JURISDICTION TO CONSIDER THE
16         PETITION AS IT IS A SECOND OR SUCCESSIVE PETITION
17         The Antiterrorism and Effective Death Penalty Act of 1996 (the
18   “AEDPA”) applies to the instant action because Petitioner filed it after the
19   AEDPA’s effective date of April 24, 1996. See Campbell v. Henry, 614 F.3d
20   1056, 1058 (9th Cir. 2010). The AEDPA “greatly restricts the power of federal
21   courts to award relief to state prisoners who file second or successive habeas
22   corpus applications.” Tyler v. Cain, 533 U.S. 656, 661 (2001). Title 28, United
23   States Code, Section 2244(b) provides, in pertinent part, as follows:
24                (1) A claim presented in a second or successive habeas
25         corpus application under section 2254 that was presented in a prior
26         application shall be dismissed.
27                (2) A claim presented in a second or successive habeas
28         corpus application under section 2254 that was not presented in a

                                              3
     Case 2:20-cv-03811-JAK-JDE Document 12 Filed 09/12/20 Page 4 of 6 Page ID #:73




1          prior application shall be dismissed unless –
2                       (A) the applicant shows that the claim relies on a new
3                 rule of constitutional law, made retroactive to cases on
4                 collateral review by the Supreme Court, that was previously
5                 unavailable; or
6                       (B)(i) the factual predicate for the claim could not have
7                 been discovered previously through the exercise of due
8                 diligence; and
9                       (ii) the facts underlying the claim, if proven and
10                viewed in light of the evidence as a whole, would be
11                sufficient to establish by clear and convincing evidence that,
12                but for constitutional error, no reasonable factfinder would
13                have found the applicant guilty of the underlying offense.
14                (3)(A) Before a second or successive application permitted
15         by this section is filed in the district court, the applicant shall move
16         in the appropriate court of appeals for an order authorizing the
17         district court to consider the application.
18   “If the petition is second or successive, then the district court lacks jurisdiction
19   and must dismiss the petition unless and until the court of appeals grants an
20   application to file it.” Brown v. Muniz, 889 F.3d 661, 667 (9th Cir. 2018)
21   (citing § 2244(b)(3)(A).
22         Here, Petitioner previously challenged the same judgment of conviction
23   in the Prior Action, and that challenge was denied and dismissed on the
24   merits. The facts underlying the instant Petition existed at the time of the Prior
25   Action. Thus, the Petition now pending constitutes a second and/or successive
26   petition and as such, Petitioner must, under § 2244(b)(3)(A), obtain permission
27   to proceed from the Ninth Circuit before this Court can adjudicate the issues
28   raised by the Petition. Nothing in the record demonstrates that Petitioner has

                                              4
     Case 2:20-cv-03811-JAK-JDE Document 12 Filed 09/12/20 Page 5 of 6 Page ID #:74




1    obtained the requisite authorization from the Ninth Circuit and Petitioner does
2    not argue that he has; rather, he asks for leave to seek such authorization.
3          Therefore, this Court lacks jurisdiction to adjudicate the Petition. See
4    Brown, 889 F.3d at 668; Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir.
5    2001).
6    B.    “REFERRAL” OF HABEAS PETITION TO NINTH CIRCUIT
7          Ninth Circuit Rule 22-3(a) states, in pertinent part, that “[i]f an
8    unauthorized second or successive section 2254 petition or section 2255
9    motion is submitted to the district court, the district court may, in the interests
10   of justice, refer it to the Court of Appeals.”
11         Although it is unclear whether the district court may both “refer” a
12   petition to the Ninth Circuit and, at the same time, dismiss the petition, the
13   Court concludes that simultaneous referral and dismissal is appropriate,
14   particularly in light of Petitioner’s request in his Response to the OSC that he
15   be granted leave to file a second or successive petition. See Cielto v.
16   Hedgpeth, 2014 WL 1801110, at *3 (C.D. Cal. Apr. 23, 2014).
17                                            IV.
18                                         ORDER
19         Pursuant to Ninth Circuit Rule 22-3(a), the Court refers the Petition to
20   the United States Court of Appeals for the Ninth Circuit for consideration as
21   an application for leave to file a second or successive habeas petition. The
22   Clerk of Court shall send a copy of the Petition and a copy of this Order to the
23   Clerk of the United States Court of Appeals for the Ninth Circuit. The Clerk of
24   Court shall provide Petitioner with a form recommended by the Ninth Circuit
25   for filing an Application for Leave to File Second or Successive Petition Under
26   28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.
27         In addition, pursuant to Rule 4 of the Rules Governing Section 2254
28   Cases in the United States District Court and Local Rule of Court 72-3.2, IT IS

                                              5
     Case 2:20-cv-03811-JAK-JDE Document 12 Filed 09/12/20 Page 6 of 6 Page ID #:75




1    ORDERED that judgment be entered summarily dismissing the Petition
2    without prejudice for lack of jurisdiction.
3
4    Dated: September 12, 2020
5
                                           ____ ___________________________
                                                  _________________________
6                                          JOHN
                                           JOHHN A.A KRONSTADT
7                                          United States District Judge

8    Presented by:
9
10   __________________________
11   John D. Early
     United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
